FILED
                             NOT FOR PUBLICATION                             JAN 25 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GLORIA E. LOZA, a.k.a. Gloria Elsi Loza          No. 11-70563
Guevara,
                                                 Agency No. A094-308-246
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 17, 2012 **

Before:        LEAVY, TALLMAN, and CALLAHAN, Circuit Judges.

       Gloria E. Loza, a native and citizen of El Salvador, petitions for review of

the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s decision denying her application for asylum, withholding of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal, and protection under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence factual

findings. Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009). We deny the

petition for review.

      Loza contends her life was threatened on account of imputed political

opinion. Even assuming Loza’s credibility, the agency reasonably concluded that

the murder of Loza’s husband and the threats against her were based on a personal

vendetta. See Molina-Morales v. INS, 237 F.3d 1048, 1051-52 (9th Cir. 2001)

(evidence indicated attack on petitioner and disappearance of aunt were due to

personal vendetta and report of rape, not imputed political opinion). Further, the

agency reasonably concluded that the evidence was insufficient to show a statutory

nexus with regard to Loza’s brothers’ deaths. See Parussimova v. Mukasey, 555

F.3d 734, 741-42 (9th Cir. 2009) (evidence revealed no causal connection between

protected ground and attack on petitioner). Thus, substantial evidence supports the

agency’s finding that Loza did not establish a nexus to a protected ground. See id.

at 740 (“[t]he Real ID Act requires that a protected ground represent ‘one central

reason’ for an asylum applicant’s persecution”). Accordingly, Loza’s asylum and

withholding of removal claims fail. See Ochoa v. Gonzales, 406 F.3d 1166, 1172

(9th Cir. 2005).


                                          2                                   11-70563
      Finally, substantial evidence supports the agency’s denial of CAT relief

because Loza failed to establish it is more likely than not that she would be

tortured at the instigation or with the acquiescence of the government if removed to

El Salvador. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                          3                                     11-70563